DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 9/17/2021.
Claims 1, 6, and 13-14 are amended.
Claims 18-20 are cancelled.
Claims 1-17 are pending.
The Applicant has overcome the rejection of claim 6 under 35 USC 112(b) as being indefinite by amending the claim in the reply filed 9/17/2021.

Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
The Applicant argues that Holzherr fails to disclose detecting an operation by a user to enable generation of an aerosol while the charging terminal and external power supply are connected and charging is performed, [and] invalidating the operation as claimed (p. 9). The Applicant argues that in a first configuration, the button 290 faces into the charging device and is therefore not possible to actuate the button (p. 10). The Applicant then argues that in the second embodiment (Fig. 4-5), the button is reassigned to cleaning, and therefore not possible to enable generation of the aerosol (p. 10). 
	The Examiner has noted the Applicant’s arguments, but does not find them persuasive. While the Applicant is correct that in the second embodiment (Fig. 4-5), that the button’s function can be reassigned to cleaning, Holzherr discloses that the button’s function may also be deactivated. Specifically, Holzherr discloses “with the charging device 201 is detected and the functionality of the button 290 is either switched off or reassigned. Thus, the button 290 may act to initiate a heating cycle when the aerosol-generating device is not engaged with the charging device, but may initiate a cleaning operation when the aerosol-generating device is engaged with the with the charging device” (para. 123; see also para. 13 describing that the button is deactivated). Thus, Holzherr also discloses the functionality of the button is to (1) initiate a heating cycle when not connected to a charger and (2) switch off the button and/or deactivating the button to prevent a heating cycle when the charger is connected. 
The Examiner further notes that Holzherr does not explicitly teach “the control unit detect[ing] the operation by a user to enable generation of the aerosol,” but notes that the control unit and the button need to be connected somehow in order to function as described. Moreover, the limitation is an intended use of the system, and Holzherr is capable of performing the claimed operation since it is identical to the claimed invention. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Potter (US 20200282156; already of record) teaches a configuration in which the control circuity monitors signals from the input button (para. 42; see connection in Fig. 1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation unit that is configured to receive an operation to enable generation of an aerosol” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “an operation unit that is configured to receive an operation to enable generation of an aerosol” has been interpreted as “a button type switch, touch panel, or the like (equivalents thereof)” as described in [0024] of the instant specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 5-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr et al. (US 2020/0352253) in view of Potter et al. (US 2020/0282156).
Regarding claims 1 and 13-14, Holzherr discloses an electrically operable aerosol-generating system (abstract) the aerosol-generating system including an aerosol-generating device (220; equivalent to a power supply unit) and a method of operating the aerosol-generating device (Paragraph 78) comprising:
a device battery (226; equivalent to a power supply);
an operating button (290; equivalent to an operation unit) wherein the heater of the device is actuated by depressing the operating button such that the aerosol-forming substrate is heated to a temperature sufficient to generate an inhalable aerosol (paragraph 120);

internal walls (229; equivalent to a discharging terminal) including heating elements (paragraph 113; equivalent to a load) are electrically connected to the device battery and act to heat the cavity (paragraph 113) and replaceable and/or separate from the first and second device contacts (see Fig. 2; Paragraph 64); and
a microprocessor for controlling charging of the device battery and operation of the heating means (Paragraph 95, 114; equivalent to a control unit configured to control discharging of the power supply through the discharging terminal and charging of the power supply through the charging terminal);
wherein the aerosol generating device including the button may act to initiate a heating cycle when the aerosol device is not engaged with the charging device (Paragraph 123; equivalent to the power supply unit is configured such that the external power supply can be electrically connected to the charging terminal in a state where discharging of the power supply through the discharging terminal is possible) and when the charging device and aerosol generating device are in a first engagement position in which the aerosol generating device is engaged with the charging device for charging with the button being accessible by a user (Fig. 4; Paragraph 123; equivalent to the case where the charging terminal and external power supply are electrically connected and the charging by the external power supply through the charging terminal is performed), the system detects the engagement of the aerosol-generating device with the charging device and the button is switched off or deactivated to prevent accidental activation of the heating element (paragraph 13, 123; equivalent invalidates the operation received by the operation unit, prohibits discharging of the power supply to the discharge terminal and performs only charging).
Regarding the claim limitation “the control unit invalidates the operation received by the operation unit, prohibits discharging of the power supply to the discharge terminal, and performs only charging,” Holzherr does not explicitly teach that the microprocessor is responsible for the process of deactivating the button when the aerosol generating device and charging device are in the first engagement position (i.e. Holzherr discloses the system deactivates the button). However, it would follow that Holzherr’s microprocessor is responsible for deactivating the button since it controls charging of the device battery 
	
However, Holzherr is silent as to the control unit is configured to detect a request for aerosol generation based on detection of inhalation by an inhalation sensor. Furthermore, Holzherr is silent as to a control program for the power supply unit. Lastly, Holzherr does not explicitly teach the control unit detects the operation by a user to enable generation of the aerosol.
	Potter teaches a vapor provision system (abstract) comprising a user input button (14), an inhalation sensor (16), and control circuitry (20) configured to receive signaling from the inhalation sensor and input button (interpreted as detecting the operation by a user to enable generation of the aerosol and detecting a request for aerosol generation based on detection of inhalation) and control the supply of power to the vaporizer in response to a user inhaling on the electronic cigarette or a user pressing the input button for a predetermined threshold time (Paragraph 35). Potter further teaches that the control circuitry is configured/programmed to control the operation of the electronic cigarette in order to provide the desired functionality (Paragraph 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an inhalation sensor as in Potter to the aerosol-generating device of Holzherr because having both an input button and inhalation sensor allows the device to detect a request for signal from either such that either can be used to activate the heating element if one component fails thereby providing convenience to the user by allowing the user to override pushing the button (Potter; Paragraph 35). Furthermore, it would have been obvious to said skilled artisan to have programmed the microprocessor as in Potter to include instructions to carry out the deactivation of the button as in Holzherr to achieve the predictable result of carrying out the desired function (Potter; Paragraph 34).

Regarding claim 3, modified Holzherr discloses the aerosol-generating device has a longitudinal dimension defining a longitudinal axis (Paragraph 21; interpreted as a predetermined direction), the device battery (226) extending along the longitudinal axis (see Fig. 2), and the internal wall (229) is provided at a proximal end (223; interpreted as providing the discharging terminal at one end of the power 

    PNG
    media_image1.png
    830
    575
    media_image1.png
    Greyscale

Regarding claim 5, the claim limitation “the control unit is configured to suppress the discharging immediately after completion of the charging” has been interpreted as this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus 

Regarding claim 6, modified Holzherr discloses the microprocessor receives a signal from the inhalation sensor and a signal from the input button which powers the vaporizer (Potter; Paragraph 35; interpreted as detects an operation on the operation unit and the inhalation).
Regarding the claim limitation “the control unit detects the operation on the operation unit and the inhalation and generates an aerosol immediately after completion of the charging based on the detection,” this limitation been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Holzherr is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, a user could remove the aerosol-generating device (220) immediately after completion of the charge in order to generate the aerosol.  

Regarding claim 7, modified Holzherr further discloses the charging device (201) comprising electrical circuity in the form of a microprocessor which controls the transfer of power form the charging device to the aerosol-generating device when they are in electrical engagement (paragraph 94). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holzherr et al. (US 2020/0352253) in view of Potter et al. (US 2020/0282156) as applied to claim 1 above, and further in view of Holzherr et al. (US 2020/0253285; hereby Holzherr ‘285).
Regarding claim 2, modified Holzherr discloses the power supply unit as discussed above with respect to claim 1. Holzherr further discloses an electrical contact may be located on the side-portion of the body for passage of electrical current or data when the system is in the first engagement state (Paragraph 18). 
However, Holzherr is silent to at least one of a USB terminal and a micro USB terminal can be connected to the charging terminal. 
	Holzherr ‘285 teaches an electrically operable aerosol-generating system (abstract) comprising a charging device (301; Fig. 3) and aerosol-generating device (320) engaged with the charging device by means of a USB plug (370) including data contacts and electrical contacts and a USB socket (371) also including data contacts and electrical contacts (Paragraph 110). Holzherr ‘285 teaches an alternate embodiment (Fig. 2) which uses charging contacts (217, 218, 227, 228) to charge and transfer data (Paragraph 109).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical contact of Holzherr for the USB socket as in Holzherr ‘285 in order to obtain the predictable result of both charging and transferring data (Holzherr ‘285; Paragraph 110-111) because such a modification involves substituting equivalents known for the same purpose of charging a battery and transferring data (Holzherr ‘285; Paragraph 109-111). See MPEP 2144.06(II).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holzherr et al. (US 2020/0352253) in view of Potter et al. (US 2020/0282156) as applied to claim 1 above, and further in view of Ampolini et al. (US 2014/0270727).
Regarding claim 4, modified Holzherr discloses the power supply unit as discussed above with respect to claim 1.

	Ampolini teaches an aerosol delivery article (Paragraph 2) comprising a rechargeable battery, wherein the smoking article comprises charging contacts for interaction with corresponding contacts in a conventional recharging unit (Paragraph 28) and may further include components for providing a non-contact inductive recharging system (Paragraph 28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Holzherr to include components for providing a non-contact inductive recharging system as in Ampolini in order to charge the smoking article without the article being physically connected to an external power source (Ampolini; Paragraph 28).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr et al. (US 2020/0352253) in view of Potter et al. (US 2020/0282156) as applied to claim 1 above, and further in view of Schennum et al. (US 2017/0222468).
Regarding claims 8-9, modified Holzherr discloses the system as discussed above with respect to claim 1.
However, modified Holzherr is silent as to wherein the control unit stops the charging in response to detection of a predetermined operation on the operation unit in a state where an electric connection between the charging terminal the external power supply is maintained.
	Schennum discloses a pack for holding and recharging an e-cigarette (abstract) having a dual activation mechanism comprising two separate triggers for causing the re-charging mechanism to begin re-charging the e-cigarette (Paragraph 8) the dual activation mechanism including a toggle trigger from insertion of the e-cigarette, and a monostable trigger by pressing a button (Paragraph 92; interpreted as an operation unit that a user can operate), wherein the triggers de-activate the case (paragraph 91).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charger of Holzherr to include a dual activation mechanism as in Schennum by configuring Holzherr’s button (290) to be a first trigger and adding a second trigger in order to obtain the predictable result of de-activating the recharging when both triggers are not activated 
Regarding claim 10, modified Holzherr discloses the microprocessor detects an inhalation in order to generate aerosol (Potter; Paragraph 35) in a state where the aerosol-generating system and charger are disengaged from each other (Paragraph 38; interpreted as after stopping the charging of the power supply).
Regarding claim 11, regarding the claim limitation “the control unit is activated in response an operation on the operation unit performed when the power supply unit is off activates the control unit” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of modified Holzherr discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, when the battery of the system does not have any remaining charge, the system is turned off. Activating both of the dual triggers would allow the battery to charge thereby activating and turning back on the control unit.   
Regarding claim 12, regarding the claim limitation “the control unit restarts charging after stopping the discharging” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of modified Holzherr discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, a user is able to discharge power to the heater in a state where the aerosol-generating device is separated from the charger, and then connect the aerosol-generating device to the charger to restart charging. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holzherr et al. (US 2020/0352253) in view of Potter et al. (US 2020/0282156) 1 and 13-14 above, and further in view of Tremblay (US 2015/0181945).
Regarding claims 15-17, modified Holzherr discloses the control unit discloses the invention as discussed above with respect to claims 1 and 13-14.
However, modified Holzherr does not explicitly teach the control unit and a control step detects an elapse of a predetermined time or a predetermined operation which can be performed in a state where the electric connection between the charging terminal and the external power supply is maintained in order to switch the charging to the discharging.
Tremblay teaches an electronic vaping device (abstract) an electronic cigarette (100) including a controller (160) configured to alter the vapor-providing capability of the electronic cigarette by detecting a vapor-providing capability alteration (VCA) event (Paragraph 77), wherein the detection of internal inputs may correspond to the local VCA events (Paragraph 78) resulting in a regulator (140) cutting off power to the fluid drawing detector (154; Paragraph 88) which is equivalent to refraining from sending a vaporize signal to the vapor producing even if the controller detected a draw from the user (Paragraph 89), wherein the vapor-providing capability of the electronic cigarette may be disabled determining that a depletable resource, such as recharging the battery, is being refilled (Paragraph 166-167), while the electronic cigarette is connected to the charge source (192) of a computer (194; Paragraph 168), and then receive one or more inputs via the user interface (150) in order to detect a VCA event indicating the vapor-producing capability of the electronic cigarette is enabled (Paragraph 169), such as authorization information (750; Paragraph 171). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of requiring authorization information as in Tremblay to enabling the vapor-providing capabilities of modified Holzherr in order to prevent unauthorized use such as vaping by a child (Tremblay; abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Faramarzian (US 2015/0034102) teaches an electronic cigarette comprising a control circuit (35) connected to a depressible switch (34) which controls voltage to the heating element (32) and the charging voltage to the battery (23) (see para. 23). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712